Case 4:19-cv-01290-YGR Document 85-1 Filed 07/09/19 Page 1 of 2




                  EXHIBIT AA
                  Case 4:19-cv-01290-YGR Document 85-1 Filed 07/09/19 Page 2 of 2




           HEA
          sr
            *-            '       CTA        CALIFORNIA
                                             TEACHERS
                                             ASSOCIATION   nea                 MEMBERSHIP COMMITMENT CARD



               Your Voice. Our Union. Our Future.

                Individual Information
                CTA ID:                                                          Please provide any updated information
                                                                                          on the lines provided

                Name:             AUDREY STEWART
                Home Address:




                Home Phone:
                Home Email:


                       Name:      HAYWARD EDUC ASSN
                Employer Name:    HAYWARD UNIFIED
                Work Location:    EAST AVENUE ELEMENTARY                                                        i

               Membership Authorization

           YES, I want to join with my fellow employees and be a committed member of the Chapter, the California
           Teachers Association (CTA ), and the National Education Association (NEA ). I hereby confirm and
           voluntarily accept membership in these associations and agree to abide by the Constitution and Bylaws
           of all three associations, as they may be amended from time to time. I authorize the Chapter/CTA/NEA
           to act as my exclusive representative in collective bargaining over wages, hours, and other terms and
           conditions of employment.
           I hereby (1) agree to pay annual dues uniformly required for membership in the Chapter, CTA, and NEA;
           and ( 2) request and authorize my Employer to deduct from my pay in each pay period, and transmit to
           CTA or its designated agent, a pro rata portion of the annual dues required for membership in the
           Chapter, CTA, and NEA, unless I pay dues by check. I fully understand that the dues required for
           membership in the three associations are subject to periodic change by the associations' governing
           bodies and authorize dues payment on a continuing basis, and regardless of my membership status,
           unless my obligation to do so ends under one of the circumstances below. This agreement to pay dues
           continues from year to year, regardless of my membership stat            s: I revoke it by sending written
           notice via U S. mail
                        .               ember Services (P            178, Burlingame, CA 94011) not less than thirty
           ( 30) days and not madeth sjxty (60         s before the annual anniversary date of this agreement; my
                              w
           employmenj ith the E m            fids; or as otherwise required by law.


           Signature:                                                                          Date


                                         PLEASE RETURN THIS FORM TO CTA MEMBERSHIP:
For Office Use Only:                            P. O. Box 4178, Burlingame, CA 94011
Received Date                             email: membership @ cta ..org | fax: (650)552-5061
Processed Date:
Processed By       '
                                                                                                                          Revised 4/18
